Citation Nr: 0005705	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1978.  He also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This appeal (service connection 
issues) was previously before the Board in March 1999.

The Board observes that evidence pertinent to the issues on 
appeal was received at the Board in November 1999.  The 
veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's coronary artery disease and his military service or 
any incident during such service.

2.  An unappealed RO decision in August 1978 denied the 
veteran's claim of service connection for a low back 
disability.

3.  Additional evidence submitted since the RO's August 1978 
decision bears directly and substantially upon the issue 
under consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no medical evidence of a nexus between the 
veteran's low back disability and his military service or any 
incident during such service.

5.  Symptomatology attributable to the veteran's PTSD and 
chronic anxiety reaction currently results in no more than 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

6.  The veteran's only service-connected disability is PTSD, 
which is rated 50 percent and which, when evaluated alone and 
in association with his educational attainment and 
occupational experience, is not sufficiently disabling as to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for coronary artery disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  An RO rating decision in August 1978, which denied 
entitlement to service connection for a low back disability, 
is final.  38 U.S.C.A. § 7105 (West 1991). 

3.  New and material evidence since the August 1978 rating 
decision having been submitted, the veteran's claim of 
service connection for a low back disability is reopened.  
38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1999).

6.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for coronary artery disease

As a preliminary matter, the Board notes that an August 1978 
rating decision denied the veteran's request for entitlement 
to service connection for atrial septal defect on the grounds 
that atrial septal defect was considered a congenital 
developmental defect and the inservice surgical repair of the 
defect (1977) was considered remedial.  The Board concurs 
with the RO that the issue on appeal should be entitlement to 
service connection for coronary artery disease, and should be 
reviewed on a de novo basis.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as cardiovascular disease, 
will be presumed if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's service medical records indicate that he 
underwent closure of an atrial septal defect in 1977.  The 
veteran's blood pressure was 118/70 on his October 1977 
service separation examination.  Army reserve physical 
examinations dated in January 1979, July 1981, and January 
1983 reveal that the veteran's heart was clinically evaluated 
as normal.

A May 1978 VA cardiology examination noted a diagnosis of 
post-operative status repair of atrial septal defect.

The file contains numerous medical records confirming that 
the veteran currently suffers from coronary artery disease.  
For example, a September 1993 chest X-ray revealed an 
impression of congestive heart failure and evidence of 
coronary bypass surgery.

At his June 1997 RO hearing, the veteran indicated that he 
had no heart problems prior to entering service.

A review of the record shows that there is no medical 
evidence linking the veteran's coronary artery disease to his 
military service or any incident during such service.  While 
the veteran has contended that he has coronary artery disease 
due to events during service, his contentions do not make his 
service connection claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995) (holding that 
laypersons are not competent to offer medical opinions).  As 
the veteran has not presented any competent medical evidence 
that he currently suffers from coronary artery disease 
related to service, and as there is no medical evidence 
linking the continuity of symptomatology which the veteran 
claims to his current disability, his claim for service 
connection for coronary artery disease is not well grounded 
and must be denied on that basis.  38 U.S.C.A. § 5107(a).  
See Savage, supra.

II.  Low Back Disability

In August 1978 the RO adjudicated the veteran's claim of 
entitlement to service connection for a low back disability.  
The August 1978 denial of the veteran's claim of entitlement 
to service connection for a low back disability became final, 
as outlined in 38 U.S.C.A. § 7105 (West 1991), when the 
veteran did not appeal that decision within one year of being 
notified of the decision.  As such, the claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).  The veteran 
attempted to reopen his claim, and the RO denied that request 
in the June 1994 rating decision which gives rise to the 
present appeal.

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

With regard to the first step, the Board observes that the 
evidence received since the August 1978 rating decision 
includes a September 1997 MRI of the lumbar spine which 
revealed L5-S1 disc desiccation.  The Board finds that the 
September 1997 MRI constitutes new and material evidence, as 
such evidence bears directly and substantially upon the 
specific matter under consideration, and it is not cumulative 
or redundant of evidence previously submitted.  See 38 C.F.R. 
§ 3.156(a).  In this regard, the Board notes that the basis 
of denial in the August 1978 rating decision had been that 
the veteran had not presented evidence of a current low back 
disability.

Turning to the second step, the Board must determine whether 
the veteran has presented a well-grounded claim.

Service medical records contain several complaints concerning 
low back pain.  Records dated in January 1976 reflect that 
the veteran was admitted for treatment after complaining of 
back pain secondary to an auto accident the day prior to 
admission.  The veteran complained of lower back pain with no 
radiating pain or sensory loss.  The discharge diagnosis was 
lumbosacral strain.  An April 1976 record reflected an 
impression of chronic low back pain and reveals that the 
veteran was placed on temporary profile for chronic back 
pain.  A September 1977 record reflects complaints of non-
radiating low back pain.  On an October 1977 report of 
medical history, the veteran stated that he had recurrent 
back pain.  The veteran's spine and lower extremity were 
clinically evaluated as normal on his October 1977 service 
physical examination; chronic lumbosacral strain was noted.

The claims file also contains Army Reserves physical 
examinations dated in January 1979, July 1981, and January 
1983.  The veteran's spine and lower extremity were 
clinically evaluated as normal on all the aforementioned 
reserve physical examinations, and the veteran denied that he 
suffered from recurrent back pain on the medical history 
portion of the Army Reserves examinations.

Records from the Social Security Administration (SSA) 
indicate that the veteran was awarded SSA disability benefits 
in August 1998, effective from December 5, 1996.  The 
veteran's impairments included nerve impingement of the 
lumbar spine.

A review of the record shows that there is no medical 
evidence linking the veteran's current low back disability to 
his military service or any incident during such service.  In 
fact, the only current low back disability shown by the 
evidence involves disc pathology, something not shown in 
service or on any of the veteran's Army Reserve physical 
examinations.  No physician has indicated that there is a 
relationship between the veteran's L5-S1 disc desiccation and 
his military service.  While the veteran has contended at his 
RO hearing and his written statements that he has a low back 
disability due to events during service, his contentions do 
not make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that he currently suffers from a low back disability 
related to service, and as there is no medical evidence 
linking the continuity of symptomatology which the veteran 
claims to his current disability, his claim for service 
connection for a low back disability is not well grounded and 
must be denied on that basis.  38 U.S.C.A. § 5107(a).  See 
Savage, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims require medical evidence of a nexus 
to service to meet the requirements of well-grounded claims.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).

III.  PTSD

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for PTSD is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The Board also finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained, and that the duty to assist the veteran has 
been met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from July 1970 
to July 1971.  The veteran was first diagnosed with PTSD in 
October 1997.  The veteran was granted service connection for 
PTSD by rating decision in June 1998, and was assigned a 30 
percent disability rating.  In July 1998 the veteran was 
assigned a disability evaluation of 100 percent because of 
hospitalization (inpatient care at a PTSD residential 
treatment program) over 21 days, effective November 21, 1997 
(changed to August 11, 1997 in a March 1999 rating decision), 
and was assigned a 30 percent disability rating effective 
April 1, 1998.  By decision in August 1999, the RO assigned a 
50 percent evaluation for the veteran's PTSD.

VA treatment records dated in 1996 and 1997 reflect ongoing 
treatment for the veteran's psychiatric problems.

At an October 1997 VA PTSD examination, the veteran 
complained of feeling depressed, having memories of Vietnam, 
flashbacks, nightmares, and sleeping problems.  The veteran 
was taking doxepin and Klonopin.  Examination revealed no 
speech impediment or formal thought disorder.  His mood was 
depressed and his affect was appropriate.  There were no 
delusions, hallucinations, or suicidal or homicidal 
ideations.  Memory was grossly intact, abstract thinking was 
normal, and the veteran's insight and judgment were fair.  
The diagnoses included PTSD and alcohol abuse, in remission.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) evaluation of 55.  The examiner noted that the veteran 
was hypervigilant.

From November 1997 to March 1998 the veteran was an inpatient 
at a PTSD residential treatment program.  At the time of 
discharge from the program it was noted that the veteran was 
working at a pharmacy and was considering divorcing his wife.

Records from the Social Security Administration (SSA) 
indicate that the veteran was awarded SSA disability benefits 
in August 1998, effective from December 5, 1996.  The 
veteran's impairments were depression, PTSD, status post 
surgery of the knee, and nerve impingement of the lumbar 
spine.

VA outpatient treatment records from March 1998 to January 
1999 reflect ongoing treatment for his psychiatric problems 
and physical ailments.  A December 1998 record indicates that 
the veteran was sleeping only four hours per night and was 
depressed due to the holiday season.  He indicated that he 
had contacted his family and was planning on spending the 
holidays with them.

A June 1998 private psychiatric examination indicated that 
the veteran's speech was clear and his thinking was rational.  
His intelligence was within normal limits and his memory was 
generally intact but he was forgetful on occasion.  It was 
noted that the veteran could not rerun to his customary 
occupation due to a "combined psychiatric and physical 
basis."

In a March 1999 letter, the veteran's PTSD outpatient 
services case manager stated that he had known the veteran 
since the Fall of 1997.  The case manager commented as 
follows:

[The veteran's] symptoms appear to have 
been exacerbated by events in his life 
starting in the late 1980s.  This veteran 
was a long term family man, married since 
[the] early 1970s, with several children, 
and employed for many years in a skilled 
position in the petroleum industry in [K] 
county.  [The veteran] admits to being a 
workaholic and states that he was 
probably combating his PTSD symptoms by 
hard work.  During the late [19]80s the 
petroleum industry suffered an economic 
downfall and [the veteran] was one of the 
casualties.  After that time he became 
depressed, and started occasional bouts 
with ETOH to deal with his increased 
depression and PTSD symptoms.  Problems 
with his family intensified until he 
almost killed his wife in 1997.  He 
states that he saw in his wife's eyes the 
eyes of someone he killed in Vietnam.  He 
is now estranged from his family with 
very little, if any, relations with his 
children, and is in the process of 
obtaining a divorce from his wife.  This 
has intensified his current feelings of 
helplessness and hopelessness, with an 
overall outlook of being victimized by 
society.

The veteran's case manager ended his letter by remarking that 
the veteran's symptoms of PTSD were moderately severe.  He 
indicated that the veteran was not a good candidate for 
employment due to his inability to deal with moderate levels 
of stress, problems interacting with others, and a need for 
vocational retraining.

Private insurance forms (the most recent dated in February 
1999) reflect that a VA physician indicated that the veteran 
suffered from coronary artery disease, insulin dependent 
diabetes mellitus, and PTSD.  The VA physician noted that the 
veteran would never be able to return to work.

A March 1999 VA vocational rehabilitation consultation 
determined that the veteran was not a feasible candidate for 
vocational rehabilitation as his "treating physician has 
indicated that he can never work again."

At a June 1999 VA psychiatric examination, the veteran was 
well dressed and reasonably groomed.  It was noted that the 
veteran had a manicure in contrast to claims of social 
isolation and anhedonia.  The veteran indicated that he had 
intrusive thoughts of Vietnam, nightmares, was easily 
startled, and had a generalized paranoia regarding others.  
It was noted that the veteran had been able to maintain 
gainful employment until three years prior when his symptoms 
intensified.  The veteran had also stopped working because of 
an accident in which he injured his back working on an oil 
rig.  The veteran stated that he was depressed 50% of the 
time and suffered from anhedonia at least 75-95% of the time.  
He further complained of daily fatigue, worthlessness, 
hopelessness, and poor sleep (less than six hours per night).  
There was no history of panic attacks or psychotic symptoms.  
He reported that he had attempted suicide twice, the last 
time being in 1997.  Examination revealed that the veteran's 
speech was normal and his memory was intact.  His affect was 
full and incongruent to mood; there was no evidence of 
hallucinations.  The veteran did not have obsessive or 
ritualistic behavior that interfered with routine activities.  
The diagnosis was PTSD and alcohol abuse in remission.  The 
current GAF for PTSD was 52; the GAF over the prior year for 
PTSD was also 52.  The examiner commented that the veteran's 
PTSD resulted in significant social and professional 
impairment and that as a result of irritability, fatigue, and 
poor concentration, he had been unable to maintain his 
employment.  The examiner continued that the veteran's mental 
problems were approximately 50% responsible for his current 
unemployment, and the rest were attributable to his multiple 
medical conditions.  The examiner remarked that the veteran 
was significantly socially isolated.

At his November 1999 Board hearing, the veteran testified 
that he was involved in weekly therapy and also saw a VA and 
private psychiatrist once a month.  The veteran indicated 
that he lived in a rented house with two other veterans.  He 
indicated that his situation was worsening and he felt that 
stress was causing an inability to handle things that he 
could handle previously.

The veteran has been assigned a 50 percent disability for 
PTSD and chronic anxiety reaction under the provisions of 
Diagnostic Code 9411.  Pursuant to Diagnostic Code 9411, a 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

After reviewing the record, it is clear that the veteran 
suffers impairment due to his PTSD, and the evidence shows 
that a number of symptoms for a 50 percent rating have been 
demonstrated.  However, the preponderance of the evidence is 
against a finding that the criteria for the next higher 
rating of 70 percent have been met.  The Board notes that the 
veteran's GAF scores (attributable solely to PTSD) have 
tended to be 52-55 on both his first PTSD examination 
(October 1997) and his most recent PTSD examination (June 
1999).  The Board observes that a GAF score of  51-60 
indicates only moderate symptoms and moderate difficulty in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

The Board realizes that a GAF score is not determinative by 
itself.  In this regard, and looking at the other evidence of 
record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as obsessional rituals; illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting his ability to act independently or appropriately; 
or the inability to establish and maintain effective 
relationships.  The veteran speaks coherently, and his 
judgment and insight have been characterized as fair.  He has 
some contact with his family and was able to share a house 
with two other veterans.  There have been no indications that 
the veteran's personal appearance and hygiene have been 
neglected, and there is no suggestion that there is a problem 
with impulse control.

The VA examiner did seem to suggest in June 1999 that the 
veteran's symptoms of irritability, fatigue, and poor 
concentration prevented him from working, but the examiner 
immediately modified that by saying the veteran's mental 
problems were approximately 50 percent responsible for his 
current unemployment, the rest being due to his multiple 
physical problems.  This modification together with the GAF 
score reflects, the Board finds, the examiner's overall 
assessment of the veteran's work impairment.  As to the 
comments from the Vocational Rehabilitation and Counseling 
Officer and the case manager, they do not exclude the 
veteran's physical problems from being a substantial cause of 
this industrial impairment. 

Simply put, the Board views the record as a whole as leading 
to the conclusion that the veteran's psychiatric disability 
picture falls within the criteria for a 50 percent rating, 
and the preponderance of the evidence is against entitlement 
to a disability rating of 70 percent.  Moreover, there is not 
a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for assigning 
a rating higher than 50 percent at this time.  38 U.S.C.A. 
§ 5107(b).

The Board finds that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to warrant 
a referral for consideration of an evaluation on an 
extraschedular basis.  No health or vocational professional 
(including the SSA records) has attributed the veteran's 
employment problems solely to his PTSD.  The Board is 
therefore not required to refer the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

IV.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected only for PTSD, currently 
evaluated as 50 percent disabling.  His service-connected 
PTSD disability does not entitle him to a combined schedular 
evaluation higher than the 50 percent currently in effect.  
In light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), as he does not 
have one disability ratable at 60 percent or more, nor does 
he have one disability rated at 40 percent or more, with 
sufficient additional disability to bring the total to 70 
percent or more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Upon review of the claims file, the Board finds 
that the evidentiary record does not permit a conclusion that 
there were any unusual or exceptional circumstances present 
in the veteran's case as to have warranted its referral to 
the VA Director of the Compensation and Pension Service.  See  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

According to the veteran's May 1999 application for increased 
compensation based on total disability, the veteran attended 
four years of college and last worked in as a computer 
specialist in 1996.  The veteran's medical records indicate 
that he suffers from serious physical disabilities such as 
coronary artery disease, back problems, and diabetes in 
addition to his psychiatric problems of PTSD.  Further, the 
Board notes that health professionals have attributed the 
veteran's employment difficulties to multiple factors.  For 
example, the June 1999 examiner stated that the veteran's 
mental problems were approximately 50% responsible for his 
current unemployment, the rest were attributable to his 
multiple medical conditions.  Thus the evidence indicates 
that the veteran's work impairment is not due, alone, to his 
service-connected PTSD.

Based on the foregoing, and especially in view of the fact 
that there does not appear to be any medical opinion of 
record which relates that the veteran is unemployable due 
solely to his service-connected PTSD, the Board concludes 
that his PTSD, when evaluated in association with his 
educational attainment and occupational background, is not 
shown to preclude a variety of substantially gainful 
employment.  Accordingly, the veteran is not entitled to a 
total disability rating based on individual unemployability.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for coronary artery disease 
is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a low back disability 
is denied.

A rating in excess of 50 percent for PTSD is denied. 

A total disability rating based on individual unemployablity 
is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

